Citation Nr: 9917437	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to December 
1944.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1997 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in part, denied entitlement to individual 
unemployability.  


FINDINGS OF FACT

1.  The veteran has established service connection for 
bilateral pes planus, evaluated as 50 percent disabling. 

2.  The veteran has completed nine years of formal education 
and last worked full-time in 1964.

3.  The medical evidence fails to establish that the 
veteran's service-connected pes planus disability prevents 
him from engaging in all forms of substantially gainful 
employment consistent with his education and occupational 
experience, without regard to nonservice connected 
disabilities and advancing age.


CONCLUSION OF LAW

The criteria for a total (100 percent) rating on account of 
individual unemployability due to a service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).

Factual Background

The veteran's pre-service vocational history was said to 
include occupations such as painter, electrician's helper and 
truck driver, as listed in his original claim dated in April 
1945.  He also reported attending eight years of grammar 
school and one year of high school.  He was awarded VA 
pension in 1966 based principally on bronchitis with 
emphysema.  He was also awarded Social Security 
Administration (SSA) benefits from October 1966.  At the time 
of this decision, the veteran's pes planus was 10 percent 
disabling.

The medical records show that in November 1992, the veteran 
underwent right foot surgery.  In February 1993, he was still 
recovering from the surgery.  He still had pain under the 
ball of the foot.  In March 1993, he was fitted with 
orthotics.  In May 1993, he presented with cramping of the 
legs, feet and knees, and his history of right foot symptoms 
included healed metacarpophalangeal joint of the right foot 
in rectus position.  He was assessed with muscle cramping, 
bilateral feet, and right knee instability.  He was 
prescribed a cane; it is uncertain whether the cane was for 
his foot problems or knee problem.  

In February 1994, the veteran was seen for chronic bilateral 
foot pain.  He was assessed with metatarsalgia and 
degenerative joint disease bilaterally and his orthotic shoe 
gear was examined.  In May 1994, he presented with more pain 
in his feet and was assessed with hallux abducto valgus and 
flat foot valgus pronation syndrome.  He was prescribed 
1/8th-inch wedges to prevent some pronation.  
In April 1996, he was seen for pain in his left heel and was 
assessed with rule out plantar fasciitis.  He was injected 
with Celestone and referred to prosthetics for step boots.  
In May 1996, the injections were said to relieve pain for 10 
days.  He was assessed with plantar fasciitis on the left and 
was injected with Lidocaine.  Surgical option was 
contraindicated due to heart problems.  In January 1997, he 
was seen for complaints of burning feet.  He had zero 
palpable pulses, no open lesions, no edema and no erythema.  
He was assessed with rule out polyneuropathy secondary to 
diabetes or herniated disc syndrome and hallux left.  He was 
again noted to be unable to undergo surgery on the left foot 
due to systemic complications.  

In his application for individual unemployability filed in 
January 1997, the veteran reported that he completed one year 
of high school; that he had occupational experience as a 
truck driver and warehouseman; and that he last worked on a 
full time basis in 1963.

VA treatment records show that in April 1997, the veteran was 
seen for complaints of heel spur pain in this left foot, and 
"ball of foot" pain in his right foot.  He indicated shots 
from about six months ago helped for five days.  He was 
assessed with heel spur syndrome on the left and 
metatarsalgia on the right, and the option of new orthotics 
was discussed.  He also underwent further injections in the 
left heel.  Also in April 1997, physical therapy and 
ultrasound were indicated before being seen in podiatry.  In 
June 1997, his bone spur continued to hurt all the time and 
the response to treatment was no good.  He was assessed with 
paro keratosis, left heel and left heel plantar fasciitis.  
He was again injected with Lidocaine and had the lesion 
debrided.  

In February 1997, the veteran underwent a VA general medical 
examination and special VA foot and spine examinations.  The 
general medical examination noted his foot complaints 
diagnosed as pes planus, and the right foot tendon release 
surgery four years ago with no relief of symptoms.  Various 
nonservice connected disabilities were noted to include 
chronic back pain since 1966; multiple strokes over the last 
six or seven years; hypertension by history; history of 
emphysema and 4 centimeter abdominal aneurysm; multiple skin 
cancers and cholectcystectomy.  

The veteran complained of chronic persistent pain in both 
feet.  He described it as mostly dull aching, with radiation 
to his legs and knees.  He claimed he needed rest after 
walking seventy feet.  His back complaints were noted to, but 
were said to be localized with no radiation to his feet.  
Examination of the feet showed the right foot with normal 
foot curvature and a scar of the previous tendon release of 
the right big toe.  No other abnormalities were detected.  
Examination of the left foot showed there was an obvious pes 
planus with exaggeration of the curve of the left foot and 
hyperflexion of the big toe as well as the other toes 
(dorsiflexion).  Dorsiflexion was about 5 and ankle plantar 
flexion was about 25 to 30.  Ankle movements were limited 
bilaterally.  The diagnoses included a bilateral pes planus 
status post surgery of the right foot with tendon release.  

The VA spine examination diagnosed the veteran with bilateral 
pes planus and mid thoracic pain with radiculopathy.  The 
opinion was given that the mid thoracic pain was not related 
to his pes planus.  

The report of the February 1997 VA foot examination noted the 
long history of foot problems related to pes planus.  The 
veteran complained of constant pain in his feet due to flat 
feet.  Objective findings included significant pes planus 
deformity, especially on weight bearing.  There was increased 
forefoot abduction noted on weight bearing.  There was 
significant increase in arch height noted.  He was unable to 
get up on his toes due to lack of muscle strength in the 
posterior tibial tendons.  

The assessments rendered included pes planus deformity, 
bilaterally, with findings consistent with posterior tibial 
dysfunction, bilaterally.  The veteran also complained of 
upper back pain unrelated to the pes planus.  Other 
assessments included peripheral vascular disease and 
neuropathy of both feet of unknown etiology.  The veteran was 
noted to walk with a cane due to being unable to determine 
where his feet were.  This was believed to be probably 
related to the neuropathy and lack of muscle strength.


Analysis

The veteran has requested a total rating for compensation 
purposes based upon unemployability.  His sole service 
connected disorder consists of bilateral pes planus, which is 
currently evaluated as 50 percent disabling.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining and maintaining any form 
of gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).  See also Moore v. Derwinski, 1 Vet.App. 356 (1991).  
If the total rating is based on a disability for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the service 
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341 (1998).

A total disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical effects and, 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical endowment preventing the 
usual amounts of success in overcoming the handicap of 
disability, and to the effect of combinations of disability.  
Total disability will be considered to exist when there is 
present any impairment of body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15. (1998).

In circumstances where the veteran is less than totally 
disabled under the scheduler criteria, it must be found that 
the service-connected disorders prevent him from securing and 
maintaining a substantially gainful occupation, provided 
that: if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (1998).  In this case, 
the veteran's single service connected pes planus disability 
rating is rated at 50 percent, which is the maximum schedular 
evaluation for the disorder, using the bilateral factor under 
DC 5276, and he is not eligible to be considered for a total 
disability rating under the foregoing requirements.

However, per 38 C.F.R. § 4.16(b) (1998), if a veteran does 
not meet the above percentage standards for a total rating, 
and is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected 
disability(ies), that veteran shall be rated totally 
disabled.  In arriving at such a conclusion, the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, will be considered.  Marginal 
employment consists of employment as, for example, a self- 
employed farmer or other person, while employed in his own 
business, or at odd jobs, or while employed at less than half 
the usual remuneration.  Applying these criteria to the 
evidence in this case, the veteran's service-connected 
disability is not so disabling that he is precluded from 
obtaining and maintaining gainful employment.

It is the function of the Board to weigh and analyze the 
evidence and to make determinations as to the credibility of 
the evidence. 38 U.S.C.A. § 5017(b) (West 1991 & Supp. 1998); 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Where the 
preponderance of the evidence is in favor of the veteran's 
claim or the evidence for and against the claim is 
approximately in balance, the benefit sought is to be 
granted. 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An unemployability rating is based primarily upon the average 
impairment in earning capacity. 38 C.F.R. § 4.15 (1998).  The 
established VA policy is that "all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled." 38 C.F.R. § 4.16(b) (1998) (emphasis 
added); Hodges v. Brown, 5 Vet. App. 375 (1993); Fanning v. 
Brown, 4 Vet. App. 229 (1993); Moyer v. Derwinski, 2 Vet. 
App. 289 (1992).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) held that the central inquiry in determining whether 
a veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges the Court went on to say that 
while a veteran could undertake employment despite his 
service-connected disabilities, he was unable to secure 
employment because of his physical disabilities.  Thus, the 
Court found the appellant unemployable.

Further, in a pertinent precedent decision, the VA Office of 
General Counsel concluded that the term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91, 57 
Fed.Reg. 2317 (1992).

The Board believes that the reasoning found in Hodges does 
not apply to this case. The veteran is 50 percent disabled as 
a result of his service-connected bilateral pes planus 
disability.  There is nothing in the record to indicate that 
the veteran left his previous employment because of his 
service-connected bilateral pes planus.  To the contrary, the 
evidence suggests that the veteran became disabled from 
further employment in 1964, due to respiratory disability.  

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected pes planus disability.  
However, the disability rating assigned to the veteran 
compensates him for the average impairment of earning 
capacity.  The Board acknowledges that the pes planus 
disability greatly limits his ability to bear weight on his 
feet and to walk more than short distances.  His educational 
and vocational history indicate that his abilities and 
experience involved unskilled or semi skilled labor, to 
include truck driving.  He has a number of nonservice related 
disabilities that continue to be severely disabling.  

When the pes planus is considered apart from the other 
disabilities, and without consideration of the veteran's age, 
the Board finds that the disability would not preclude him 
from all types of work within his educational and vocational 
scope.  Specifically, pes planus would not preclude him from 
work such as truck driving which does not requires that he be 
on his feet for substantial periods of time.  His work 
experience includes driving truck.  It is the Board's 
decision that his service connected foot disorder does not 
preclude all types of gainful employment for which he is 
qualified by virtue of his education and work experience.

As noted above, the veteran was awarded disability benefits 
from the SSA in 1966, and this is a factor pertinent to his 
claim for a total VA rating for compensation purposes based 
on individual unemployability.  However, the decision of the 
SSA is not controlling on VA. Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In this regard, the SSA awarded disability 
benefits to the veteran, based on an inability to engage in 
any substantial activity due to permanent physical disability 
as of 1963.  At the time of this decision, the veteran's 
service connected pes planus was evaluated as only 10 percent 
disabling and he had nonservice connected disabilities, which 
included chronic bronchitis. 

Therefore, pursuant to 38 C.F.R. § 4.16(b) (1998), a total 
disability rating for compensation based on individual 
unemployability is not warranted, and the veteran's claim is 
denied.


ORDER

A total rating based on individual unemployability due to 
service connected pes planus is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

